El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La corte de distrito desestimó nn recurso de apelación interpuesto para ante ella de una corte municipal, fundán-dose en la teoría de que la transcripción no había sido archi-vada dentro del período estatutario. Antes de expirar dicho período se radicó una moción de prórroga. Después de ex-pirado el aludido término se concedió la prórroga. La orden - concediendo la prórroga se retrotraía a la fecha de la moción. Soriano v. Rexach, 21 D.P.R. 433.
Blondet v. Flores, 35 D.P.R. 214, citado por la corte de distrito, no es aplicable.

La resolución apelada debe ser revocada.